Title: From Thomas Jefferson to Joseph Bradley Varnum, 7 December 1807
From: Jefferson, Thomas
To: Varnum, Joseph Bradley,Clinton, George


                        
                            Sir
                            
                            Dec. 7. 1807.
                        
                        The papers now communicated to your house for perusal being to be read in the other house also, and, as
                            originals, to be returned to me, mr Coles, my Secretary, will attend to recieve them, after they shall have been read to
                            the satisfaction of your house; and, having handed them to the other house for the same purpose, he will return them to
                            me. I ask the favor of your aid in having this course pursued, & in preventing their going from the clerk’s table, or
                            copies, or extracts being made from them by any one. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            Dec. 8. The Speaker apprehending it might be necessary for him to read this letter to the house, & that
                                the last paragraph might be offensive, I took back this, & gave him a copy to the words ‘return them to me. and I
                                took back also that to the V. President (not yet delivered) and sent a copy to the word ‘pursued.’
                        
                    